          Case 4:18-cv-00063-JM Document 146 Filed 05/06/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JERRI PLUMMER                                                                 PLAINTIFF

                               VS. CASE NO.: 4:18-CV-63-JM

RHETT MCSWEENEY et al                                                         DEFENDANTS

                                              ORDER

       On March 22, 2021, the Court entered an order taking under advisement the motion filed

by Brian A. Vandiver and Dylan J. Botteicher to be allowed to withdraw as counsel for

Defendant Women’s Health and Surgery Center, LLC (“WHSC”). (Doc. No. 133). The order

gave thirty days to allow WHSC to secure substitute counsel. Brian Vandiver has filed a

certificate of service showing that he sent the Court’s order to his client via certified mail and

email. (Doc. No. 139). WHSC was warned that if it failed to secure substitute counsel by April

21, 2021, the Court would grant the motion to withdraw and leave WHSC subject to having a

default judgment entered against it. The time has passed, and no other counsel has filed an entry

of appearance for WHSC Therefore, the motion to withdraw is granted.

       As advised in the Court’s previous order, the withdrawal of its counsel leaves WHSC

technically in default as a corporation cannot represent itself. Ackra Direct Marketing Corp. v.

Fingerhut Corp., 86 F.3d 852 (8th Cir. 1996); U.S. v. Van Stelton, 988 F.2d 70 (8th Cir. 1993).

Furthermore, Plaintiff has filed a motion for sanctions against WHSC (Doc. No .135) for its

failure to comply with the Court’s order (Doc. No. 131) compelling it to respond to Plaintiff’s

discovery by January 28, 2021. Discovery responses have not been provided to date. The only

communication the Court has had from WHSC is from its lawyers seeking withdrawal on the
          Case 4:18-cv-00063-JM Document 146 Filed 05/06/21 Page 2 of 2




grounds that they were terminated by their client and have an ethical conflict that keeps them

from further representing WHSC.

       For the reasons stated above, the motion for sanctions is granted, and the Court is striking

the answer of WHSC and finding them in default. Damages will be determined at a later date on

motion by Plaintiff.

                                               Conclusion

       The motion of Brian A. Vandiver and Dylan J. Botteicher to be allowed to withdraw as

counsel of record for WHSC (Docket No. 133) is GRANTED.

       Plaintiff’s motion for sanctions against WHSC (Docket No. 135) is GRANTED, and this

defendant is now in default.

       The Clerk is directed to serve a copy of this order on WHSC by mailing a copy to Mr.

Vikram Saini, 483 North Semoran Blvd. Suite 205, Winter Park, FL and by sending it

electronically to 32702vsaini@floridaaco.com.

       IT IS SO ORDERED this 6th day of May, 2021.



                                             _______________________________
                                             James M. Moody Jr.
                                             United States District Judge




                                                2
